Exhibit 10.3

[CERUS LETTERHEAD]

December 22, 2008

Howard Ervin

[Home address omitted]

Dear Howard:

As we discussed, this amended and restated letter agreement (the “Agreement”)
sets forth the terms and conditions of your continued employment with Cerus
Corporation (“Cerus” or the “Company”) as Vice President, Legal Affairs. This
Agreement supersedes and replaces the letter agreement dated May 28, 1999, which
shall have no further force or effect.

As Vice President, Legal Affairs, you report directly to Claes Glassell,
President and Chief Executive Officer of Cerus and you have responsibilities
including, but not limited to, those listed on the attached Schedule 1. You work
at our facility located in Concord. Of course, Cerus may change your
responsibilities and duties and your work location from time to time as it deems
necessary, provided that the responsibilities and duties are consistent with the
position of Vice President, Legal Affairs and the work location is within the
counties of Alameda, Contra Costa or San Francisco.

Your annual base salary is currently $311,531, less standard payroll deductions
and withholdings and paid semi-monthly in accordance with the Company’s normal
payroll schedule. In addition, you are eligible for the standard Cerus employee
benefit plan which includes employer subsidized medical, dental and vision
premiums, long term disability, life insurance, a 401(k) plan, and Employee
Stock Purchase Plan. The Employee Stock Purchase Plan gives employees an
opportunity to obtain an equity position in Cerus Corporation at a favorable
price. You should also note that Cerus may modify salaries and benefits from
time to time as it deems necessary. You are eligible for 20 days of vacation per
year. Finally, you are eligible to participate in Bonus Plan for Senior
Management of Cerus (the “Bonus Plan”). Annual bonuses are not guaranteed and
such bonuses, if any, are awarded at the sole discretion of the Board based on
its assessment of your performance and the Company’s performance with respect to
corporate and personal objectives. As provided in the Bonus Plan, you must
remain employed through the date the bonus is paid in order to earn and be
eligible to receive a bonus; no pro rata or partial bonuses will be provided.
The Board shall have the sole discretion to change or eliminate the annual bonus
program at any time, and to determine the amount of bonus earned, if any.

As a Cerus employee you are expected to abide by company rules and regulations.
You are specifically required to sign an acknowledgment that you have read and
understand the company rules of conduct included in the Cerus Employee Handbook.
You are

 



--------------------------------------------------------------------------------

expected to sign and comply with a proprietary information and nondisclosure
agreement that requires, among other provisions, the assignment of patent rights
to any invention made during your employment at Cerus and nondisclosure of
proprietary information. Such agreements will not preclude you from providing
occasional legal or business advice to third parties, so long as the interests
of such third parties in no way conflict with the interests of Cerus and such
activity does not interfere with the performance of you responsibilities and
duties to Cerus. Normal working hours are from 8 a.m. to 5 p.m., Monday through
Friday.

In addition to any equity awards you have previously received, you shall be
eligible to receive additional equity awards under the Company’s 2008 Equity
Incentive Plan and various equity incentive and bonus programs that may be
approved from time to time by the Board in its sole discretion.

As an employee you may terminate employment at any time and for any reason
whatsoever with notice to Cerus. We request that, in the event of resignation,
you give the company at least two weeks notice. Similarly, Cerus may terminate
your employment at any time and for any reason whatsoever, with or without cause
(involuntary termination). In the event your employment is terminated by the
Company without “Cause” (as defined on Schedule 2) or by you as a “Good Reason
Resignation” (and in either case other than as a result of your death or
disability), and provided your termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) (any such
qualifying termination, a “Covered Termination”), and subject to your execution
of a fully effective release of claims, Cerus agrees to provide you with a cash
severance payment in an aggregate amount equal to nine months of your base
salary. See Schedule 2 for the additional terms and conditions of this severance
package. A “Good Reason Resignation” means your resignation from all positions
you then-hold with the Company following any of the following changes that is
not consented to by you in writing: (a) material reduction in your base salary,
(b) a material adverse change in your job responsibilities in a manner
inconsistent with the position of Vice President, Legal Affairs, (c) a material
adverse change in your job location including relocation to a location to
outside of the counties stated above or (d) a material adverse change in your
line of reporting, including requiring you to report to an officer other than
the Chief Executive Officer or Chief Operating Officer of the Company.
Notwithstanding the foregoing, a “Good Reason Resignation” shall only occur if:
(a) you notify the Company in writing, within sixty (60) days after the
occurrence of one of the foregoing events, specifying the event(s) constituting
“good reason” and that you intend to terminate your employment no earlier than
thirty (30) days after providing such notice; (b) the Company does not cure such
condition within thirty (30) days following its receipt of such notice or states
unequivocally in writing that it does not intend to attempt to cure such
condition; and (c) you resign from employment within thirty (30) days following
the end of the period within which the Company was entitled to remedy the
condition constituting “good reason” but failed to do so.

If a Covered Termination occurs immediately prior to, on or within 12 months
following a “change of control” (as defined below), and subject to your
execution of a fully effective release of claims, then in addition to the
severance provided above, any stock



--------------------------------------------------------------------------------

options held by you shall, as of the date of the Covered Termination will
immediately vest and become exercisable. As used in this agreement, “change of
control” means (x) the sale by Cerus of all or substantially all of its assets,
or (y) any merger, consolidation or other transaction (or series of related
transactions) where the stockholders of Cerus immediately prior to such
transaction(s) do not have the collective ability, immediately following such
transaction(s), to elect a majority of the directors of Cerus or the surviving
corporation, as the case may be.

It is intended that each installment of the severance payments and benefits
provided under this Agreement (the “Severance Benefits”) is a separate “payment”
for purposes Section 1.409A-2(b)(2)(i) of the Treasury Regulations. For the
avoidance of doubt, it is intended that payments of the Severance Benefits
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code and the Treasury Regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
provided under Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) of the
Treasury Regulations. However, if the Company determines that the Severance
Benefits constitute “deferred compensation” under Section 409A and you are, on
your separation from service, a “specified employee” of the Company (as such
term is defined in Section 409A(a)(2)(B)(i) of the Code) then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payment of the Severance
Benefits shall be delayed so that on the earlier to occur of: (i) the date that
is six months and one day after your separation from service and (ii) the date
of your death (such applicable date, the “Specified Employee Initial Payment
Date”), the Company shall (A) pay to you a lump sum amount equal to the sum of
the Severance Benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this paragraph and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

This Agreement, including the Schedules attached hereto, form the entire
agreement between the Company and you on these subjects and supersede all our
prior written and oral communication with you, including but not limited to the
May 28, 1999 letter agreement and can only be modified by written agreement
signed by you and Cerus.

Please sign and date this letter, and return it to me by December 22, 2008. We
look forward to your favorable reply and to a productive and exciting work
relationship.

Sincerely,

/s/ Claes Glassell

Claes Glassell

President and Chief Executive Officer

 

Approved and Accepted  

/s/ Howard Ervin

  Date December 22, 2008   Howard Ervin  



--------------------------------------------------------------------------------

Schedule 1

Responsibilities of Vice President, Legal Affairs

Contract Management

Business Negotiations

Strategic Planning and Guidance

 

•  

organization, partnerships, growth, positioning, new opportunities

Leadership and Mentoring

 

•  

play an active leadership role in organization

Trademark and Tradename Development

 

•  

registration, maintenance and prosecution

Public Relations Team Member

 

•  

develop and implement plan to communicate to customers, regulators, patients,
payors, hospital administrators

Investor Relations

 

•  

monitor for legal compliance

Corporate Communications Team Member

 

•  

press releases, annual report, fact sheets

Intellectual Property

 

•  

provide oversight to patent and other intellectual property activity

Management of External Legal Support

 

•  

usage, billing and payment, disputes

Market Intelligence

 

•  

monitor activities of competitors and industry trends



--------------------------------------------------------------------------------

Schedule 2

Cerus Corporation

Severance Pay Agreement

Effective on December 22, 2008, I, Howard Ervin, hereby agree to the following
terms and conditions with respect to the payment of severance to me by Cerus
Corporation (“Cerus” or the “Company”) upon a Covered Termination (all
capitalized terms not defined herein have the meaning set forth in the letter to
me dated December 22, 2008):

 

1. In the event I suffer a Covered Termination, and subject to my delivery to
the Company of an executed release and waiver of claims in the form as the
Company may require (the “Release”), within the time period set forth therein,
but in no event later than forty-five days following my termination, and
permitting such Release to become effective in accordance with its terms, then I
will receive the following severance benefits, as my sole severance benefits
(collectively, the “Severance Benefits”):

 

  a. nine (9) months of my base salary in effect as of the termination date
(ignoring, however, any reduction in my base salary that forms the basis for my
Resignation for Good Reason, as applicable), less required deductions and
withholdings, paid in the form of salary continuation on the Company’s standard
payroll dates following termination; provided, however, no such payments will be
made prior to the effective date of the Release, and on the first regular
payroll date following the effective date of the Release, the Company will pay
me in a lump sum the amount of the salary continuation I would have otherwise
received on and prior to such date but for the delay due to the Release, with
the balance paid thereafter on the original schedule.

 

2. In the event that I suffer a Covered Termination immediately prior to, on or
within 12 months following a “change of control” (as defined above), and subject
to my delivery to the Company of an executed Release within the time period set
forth therein, but in no event later than forty-five days following my
termination, and permitting such Release to become effective in accordance with
its terms, then I will receive the Severance Benefits paid in the form of a lump
sum on the first regular payroll date following the effective date of the
Release.

 

3. I understand that Cerus may terminate my employment for “Cause” if, in the
reasonable determination of the Company’s Board of Directors, I am convicted of
any felony or of any crime involving moral turpitude, or participate in any
fraud against the Company, or willfully breach my duties to the Company, or
wrongfully disclose any trade secrets or other confidential information of the
Company, or maternally breach the proprietary information and nondisclosure
agreement between me and the Company. In the event that my employment is
terminated For Cause, Cerus shall have no obligation to pay any severance to me.



--------------------------------------------------------------------------------

4. I understand that for purposes of this Agreement, “Disability” shall mean my
inability to perform my duties under this Agreement, even with reasonable
accommodation, because I have become permanently disabled within the meaning of
any policy of disability income insurance covering employees of the Company then
in force. In the event the Company has no policy of disability income insurance
covering employees of the Company in force when I become disabled, the term
“Disability” shall mean my inability to perform my duties under this Agreement,
whether with or without reasonable accommodation, by reason of any incapacity,
physical or mental, which the Board, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Board, determines to have
incapacitated me from satisfactorily performing all of my usual services for the
Company, with or without reasonable accommodation, for a period of at least nine
(9) consecutive months during any twelve (12) month period. Based upon such
medical advice or opinion, the determination of the Board shall be final and
binding and the date such determination is made shall be the date of such
Disability for purposes of this Agreement.

 

5. I understand that other than as set forth in this Severance Pay Agreement,
Cerus shall have no obligation to compensate me for anything other than my
accrued salary and my accrued and unused vacation time earned through my
termination date upon the termination of my employment with the Company.

 

6. I understand that nothing in this Severance Pay Agreement assures me of a
continuing position with the Company, or in any way changes the Company’s right
to terminate my employment at any time and for any reason, with or without
advance notice or cause.

 

/s/ Howard G. Ervin

    

December 22, 2008

Howard G. Ervin     

Date